DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on September 30, 2019.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Walter et al. (US 20070257570; hereinafter Walter) in view of Wanger et al. (US 8720615; hereinafter Wanger) is the closest prior art of record.  Walter in view of Wanger teaches of a power delivery system for improving propulsion of a vehicle, comprising:
one or more processors;
a memory communicably coupled to the one or more processors and storing:
a detection module including instructions that when executed by the one or more processors cause the one or more processors to … identify attributes of the hub motors coupled with the wheels of the vehicle, the hub motors structured to be attached to the wheels of the vehicle without removing the wheels from the vehicle; and
a managing module including instructions that when executed by the one or more processors cause the one or more processors to determine properties of the hub motors according to the attributes …, and manage electrical power delivery to the hub motors to propel the vehicle according to the properties.
However, Walter in view of Wanger does not teach of detecting a change in a wheel configuration associated with modifying an arrangement of hub motors that are selectively attachable on wheels of the vehicle.  Although Walter in view of Wanger does teach of removable hub motors that can be removed without removing the wheels, there was no reference found that changed the wheel configuration, which would require a change in what wheels are being driven.  Similarly, there was no reference found suggesting of determining a change in the wheel configuration.  Therefore, the claim is allowable.
In regards to claims 8 and 13, the claims recite analogous subject matter to claim 1 above and is therefore allowable.  
In regards to claims 2-7, 9-12, and 14-20, the claims are dependent upon an allowable claim and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niemezyk (US 9688099) discloses of a mounting arrangement for an auxiliary wheel.
Hirai et al. (US 20150027795) discloses of a vehicle that includes driving modules that can be removed and added to the vehicle.  
Landfors et al. (US 20140125205) discloses of replacing conventional wheel hubs with electric wheel hubs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663